Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 2-8 and 10-21 and 9, filed 2/7/22, have been fully considered but they are not persuasive. 

On page 5 of the applicant’s response, the applicant argues with respect to claim 2 that Yeramalli does not teach an ED receives, from a base station, an indication of a transmission cycle period for semi-static access of a channel of unlicensed spectrum and transmits over the channel in accordance with the transmission cycle period and reference start time. More specifically, that Yeramalli provisional does not suggest that Yerramalli’s RRC signaling specifies a transmission cycle period, and is silent on signaling that indicates a transmission cycle period.
Regarding the arguments above, the examiner respectfully disagrees with the applicant. The examiner has not used the Yeramalli reference to reject the above portions of the claim language. In fact, the examiner has used the Nonoyama reference (Pub No: 2006/0165113). Nonoyama teaches a period for communication slot selection is a transmission cycle period. While Yeramalli teaches a TTD communication slot/period [0124]. Therefore, as the claim language reads, the combination of Yeramalli and Nonoyama does teach the argued limitations.

/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469